UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

            - against -                          MEMORANDUM AND ORDER

LENA LASHER                                        12 Cr. 868 (NRB)
  a/k/a Lena Congtang,                            17 Civ. 5925 (NRB)

                    Defendant.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       Before the Court are Lena Lasher’s motions (1) to compel the

production of “all checks allegedly written out to [Lasher] by any

of the website operators,” ECF No. 427; and (2) to dismiss the

Court’s June 3, 2019 Order. 1       As to the first, Lasher argues that

the requested checks will show that she did not personally profit

from the conspiracy she was convicted of engaging in, and thus

entitle her to relief from the forfeiture order entered against

her.    But that challenge – premised on the notion that forfeiture

is limited to property that she herself “actually acquired as a

result of the crime,” Honeycutt v. United States, 137 S. Ct. 1626

(2017) - has already been considered and rejected by this Court in

a previous decision.        See Mem. and Order, Aug. 20, 2018, ECF No.

405    (“Second   Circuit     precedent     mandates     joint     and   several

liability    under    Section    981,     see,   e.g.,    United     States   v.

1
      Although captioned as a motion to dismiss an unspecified order to show
cause, Lasher’s motion is properly construed as challenging the validity of the
Court’s June 3, 2019 Order. See ECF No. 459 at 2 (“The Southern District of New
York Court has no jurisdiction in the June 3, 2019 order because . . . .”).
Contorinis, 692 F.3d 136, 147 (2d Cir. 2012), and this precedent

binds    the    Court     unless    and   until       the    Supreme       Court    or    Second

Circuit says otherwise.”); see also S.E.C. v. Amerindo Investment

Advisors,       Inc.,   No.     05-CR-621          (RJS),    2019    WL    3526590,       at    *2

(S.D.N.Y. Aug. 2, 2019) (“As an initial matter, the Second Circuit

has not yet ruled upon the applicability of Honeycutt – a decision

that relied heavily on the intricacies of the particular statutory

scheme at issue in that case – to forfeiture statutes other than §

853,    which    governs      forfeiture       for    a     subset   of    drug     crimes.”).

Whether checks were “written out to [Lasher]” is thus irrelevant

to the validity of Lasher’s forfeiture order, and her request to

compel their production is denied.                     See Order, ECF No. 324 (“Ms.

Lasher has no right to untethered post-conviction discovery.”).

       Lasher’s     second      motion        is    also     without       merit.         As    we

explained at a July 1, 2019 order to show cause hearing, while the

Court    retains    the     power    to       enforce       the    June    3,    2019     Order,

Lasher’s       decision    to    file     a    notice       of    appeal    of     that    Order

divested this Court of jurisdiction to dismiss or amend it.                                    ECF

No. 465.        Lasher nevertheless requested an opportunity to submit

papers in opposition.           While the Court declined to preclude Lasher

from doing so, her submission does not alter our conclusion that

in light of her pending appeal, we lack jurisdiction to grant

Lasher’s requested relief.              See Motorola Credit Corp. v. Uzan, 388

F.3d 39, 53 (2d Cir. 2004) (“The filing of a notice of appeal is



                                               2
,,   ....


            an event of           jurisdictional significance -                it confers      jurisdiction

            on   the    cour:-t    of        appeals   and   di vests   the     district      court   of   its

            control over those aspects of the case involved in the appeal.")

            (quoting Griggs             v.    Provident Consumer Discount Co.,                459 U.S.     56,

            58   ( 1 982) ) ;     see    also     Drywal 1   Tapers     &     Pointers   of    Greater     New

            York, Local Union 1974 of I.U.P.A.T., AFL-CIO v. Nastasi & Assocs.

            Inc., 488 F. 3d 88, 94               (2d Cir. 2007).

                  For     the      foregoing       reasons,        Lasher's    motions     are   denied     in

            their entirety and the Clerk of Court is respectfully directed to

            terminate the motions pending at docket entries 427 and 459.


                           SO ORDERED.

            Dated:        New York, New York
                          August f!I_, 2019

                                                                    L~tEh~J
                                                                    NAOMI REICE BUCHWALD
                                                                    UNITED STATES DISTRICT JUDGE




                                                               3
A copy of the foregoing Order has been sent via FedEx on this date
to the following:

Lena Lasher
16 Patton Street
High Bridge, NJ 08829




                                4
